
	
		II
		110th CONGRESS
		1st Session
		S. 346
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To adjust the boundary of the Barataria
		  Preserve Unit of the Jean Lafitte National Historical Park and Preserve in the
		  State of Louisiana, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Jean
			 Lafitte National Historical Park and Preserve Boundary Adjustment Act of
			 2007.
		2.Jean Lafitte National Historical Park and
			 Preserve boundary adjustment
			(a)In GeneralSection 901 of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230) is amended in the second sentence by
			 striking twenty thousand acres generally depicted on the map entitled
			 Barataria Marsh Unit-Jean Lafitte National Historical Park and
			 Preserve numbered 90,000B and dated April 1978, and inserting
			 23,000 acres generally depicted on the map titled Boundary Map,
			 Barataria Preserve Unit, Jean Lafitte National Historical Park and
			 Preserve, numbered 467/80100, and dated August 2002,.
			(b)Acquisition of LandSection 902 of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230a) is amended—
				(1)in subsection (a)—
					(A)by striking (a) Within the
			 and all that follows through the first sentence and inserting the
			 following:
						
							(a)In General
								(1)Barataria preserve unit
									(A)In generalThe Secretary may acquire any land, water,
				and interests in land and water within the boundary of the Barataria Preserve
				Unit, as depicted on the map described in section 901, by donation, purchase
				with donated or appropriated funds, but only with the consent of the owner,
				transfer from any other Federal agency, or exchange.
									(B)Limitations
									(i)Federal landAny Federal land acquired in the areas
				identified on the map as the Bayou aux Carpes Addition and
				CIT Tract Addition (the Areas) shall be
				transferred without consideration to the administrative jurisdiction of the
				National Park Service.
									(ii)EasementsAny Federal land in the Areas that is
				transferred under clause (I) shall be subject to any easements that have been
				agreed to by the Secretary and the Secretary of the Army.
									(iii)Private interestsAny private land, water, or interests in
				land and water in the Barataria Preserve Unit may be acquired by the Secretary
				only with the consent of the
				owner.
									;
					(B)in the second sentence, by striking
			 The Secretary may also and inserting the following:
						
							(2)French
				quarterThe Secretary
				may
							;
					(C)in the third sentence, by striking
			 Lands, waters, and interests therein and inserting the
			 following:
						
							(3)Acquisition of state landLand, water, and interests in land and
				water
							;
				and
					(D)in the fourth sentence, by striking
			 In acquiring and inserting the following:
						
							(4)Acquisition of oil and gas
				rightsIn
				acquiring
							;
					(2)by striking subsections (b) through (f) and
			 inserting the following:
					
						(b)Resource ProtectionWith respect to the land, water, and
				interests in land and water of the Barataria Preserve Unit, the Secretary shall
				preserve and protect—
							(1)fresh water drainage patterns;
							(2)vegetative cover;
							(3)the integrity of ecological and biological
				systems; and
							(4)water and air
				quality.
							;
				and
				(3)by redesignating subsection (g) as
			 subsection (c).
				(c)Hunting, Fishing, and
			 TrappingSection 905 of the
			 National Parks and Recreation Act of 1978 (16 U.S.C. 230d) is amended in the
			 first sentence—
				(1)by inserting after Barataria Marsh
			 Unit, but only as to land, water, or interests in land and water
			 managed by the Secretary; and
				(2)by striking within the core
			 area and all that follows through he may and inserting
			 the Secretary may.
				(d)AdministrationSection 906 of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230e) is amended—
				(1)by striking the first sentence; and
				(2)in the second sentence, by striking
			 Pending such establishment and thereafter the and inserting
			 The.
				3.References in law
			(a)In GeneralAny reference in a law (including
			 regulations), map, document, paper, or other record of the United
			 States—
				(1)to the Barataria Marsh Unit shall be
			 considered to be a reference to the Barataria Preserve Unit; or
				(2)to the Jean Lafitte National Historical
			 Park shall be considered to be a reference to the Jean Lafitte National
			 Historical Park and Preserve.
				(b)Conforming AmendmentsTitle IX of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230 et seq.) is amended—
				(1)by striking Barataria Marsh
			 Unit each place it appears and inserting Barataria Preserve
			 Unit; and
				(2)by striking Jean Lafitte National
			 Historical Park each place it appears and inserting Jean Lafitte
			 National Historical Park and Preserve.
				
